Name: 1999/868/EC: Commission Decision of 30 November 1999 amending Decision 1999/549/EC concerning certain protective measures relating to Newcastle disease in Australia (notified under document number C(1999) 3984) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  animal product;  health;  Asia and Oceania;  trade
 Date Published: 1999-12-28

 Avis juridique important|31999D08681999/868/EC: Commission Decision of 30 November 1999 amending Decision 1999/549/EC concerning certain protective measures relating to Newcastle disease in Australia (notified under document number C(1999) 3984) (Text with EEA relevance) Official Journal L 334 , 28/12/1999 P. 0051 - 0052COMMISSION DECISIONof 30 November 1999amending Decision 1999/549/EC concerning certain protective measures relating to Newcastle disease in Australia(notified under document number C(1999) 3984)(Text with EEA relevance)(1999/868/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1), and in particular Article 22(6) thereof,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(2), as last amended by Directive 96/43/EC(3), and in particular Article 18(7) thereof,Whereas:(1) due to outbreaks of Newcastle disease in the State of New South Wales in Australia the Commission adopted on 19 July 1999 Decision 1999/549/EC concerning certain protective measures relating to Newcastle disease in Australia(4), which suspended the importation of live birds, hatching eggs, fresh meat of poultry and farmed and wild feathered game meat from the said region until 1 December 1999;(2) since the adoption of Decision 1999/549/EC Australia has reported further occurence of Newcastle disease in the Sydney area of the State of New South Wales;(3) Australia has initiated a serological surveillance program on Newcastle disease for the affected region of New South Wales and the results are anticipated to be available in the early spring of 2000;(4) it is necessary in the light of the disease's evolution to amend the protective measures established by Decision 1999/549/EC;(5) no outbreaks of Newcastle disease have been reported outside the Sydney area, the region subject to special protective measures can be reduced to the eastern part of the State of New South Wales;(6) the special protective measures shall be in place until serological data from the disease-affected area have been made available;(7) the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. In Article 5 of Decision 1999/549/EC the date of "1 December 1999" is replaced by the date "1 May 2000".2. The Annex is replaced by the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 30 November 1999.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 24, 31.1.1998, p. 9.(2) OJ L 268, 24.9.1991, p. 56.(3) OJ L 162, 1.7.1996, p. 1.(4) OJ L 209, 7.8.1999, p. 36.ANNEXThe territory of Australia with the exception of the area of the State of New South Wales situated east of the Newell Highway (Brisbane to Melbourne).